Citation Nr: 1504183	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  10-29 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for soft tissue injuries, right anterior iliac spine (right anterior hip), and left anterior iliac spine (left anterior hip).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a history of urinary tract infections.

5.  Entitlement to service connection for fusion, T11-T12.

6.  Entitlement to an increased (compensable) initial evaluation for stomach and gastrointestinal (GI) disabilities characterized as gastric hyperacidity syndrome, chronic gastritis, and irritable bowel syndrome (IBS).

7.  Entitlement to an increased (compensable) evaluation for right-sided anterior mid-clavicular line and intercostal muscle spasm, at intercostal space 7/8, claimed as a chest/rib injury.
REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active duty for training from June 1998 to August 1998; because the Veteran incurred injury resulting in disability during that time, the period is defined as active duty.  The Veteran also performed active duty for special work (ADSW) from October 2001 to November 2001.  She then had active duty from February 2003 to August 2004, including service in Iraq.  She also had periods of unverified active or inactive duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  The December 2007 rating decision denied service connection for bilateral hearing loss, tinnitus, soft tissue injuries to the right and left hips, fusion of T11-T12 vertebrae, and urinary tract infections.  Noncompensable evaluations were assigned for stomach disabilities and intercostal muscle spasm at intercostal space 7/8, following the initial grants of service connection.  
 
The Veteran testified before the Board by Videoconference in November 2014.  The transcript of that hearing is associated with the Veteran's electronic (Virtual VA) file.  The Veteran's physical claims file and electronic claims file (Virtual VA and eFolder documents) have been reviewed in preparation for this decision.

In her original claim, the Veteran sought service connection for "back/spine injury."  She has been granted service connection for a lumbar spine disability, and a claim for service connection for thoracic spine disability is certified to the Board as on appeal.  

The Veteran clarified, during the course of the appeal, that she has cervical spine (neck) symptoms which she contends were incurred in service as well.  The Veteran was afforded VA examination specific to the cervical spine in April 2014.  It does not appear that the RO has adjudicated a claim of entitlement to cervical spine disability, and the Board has no jurisdiction to review that issue at this time.  The report of the April 2104 cervical spine examination is referred to the RO for any further necessary action.  


FINDINGS OF FACT

1.  No provider has assigned a diagnosis of a residual of soft tissue injury at or near the right anterior iliac spine (right anterior hip) or left anterior iliac spine (left anterior hip) or other hip disability.

2.  The Veteran does not have hearing loss as defined by VA regulation for purposes of Veterans' benefits.  

3.  The Veteran has subjective complaints of ringing in the ears.  

4.  The Veteran's testimony that urinary tract infections began during her service is inconsistent with or contradicted by prior statements for purposes of medical care.  

5.  The Veteran has a congenital fusion of T11-T12 which was asymptomatic until her active duty beginning in 2003.  

6.  The Veteran's service-connected GI disabilities are manifested by recurring episodes of stomach pain, followed by bowel urgency or explosive diarrhea, controlled by essentially continuous use of medication, and neither the symptoms between nor during recurrences of the episodes of GI distress are of such frequency or effect on the Veteran's health as to be of more than moderate severity.   

7.  The Veteran's intercostal muscle spasms are manifested as subjective pain in the rib area, subjective reports of shortness of breath, and objective findings of intercostal muscle spasm.


CONCLUSIONS OF LAW

1.  The criteria for service connection for soft tissue injuries, right anterior iliac spine (right anterior hip), and left anterior iliac spine (left anterior hip) are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 

2.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2014). 

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 

4.  The criteria for service connection for a history of urinary tract infections have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 

5. The criteria for service connection for congenital fusion, T11-T12, are met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014). 

6.  The criteria for a compensable, 10 percent initial rating, but no higher rating, for GI disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.114, Diagnostic Codes 7319, 7346, 7399 (2014).
 
7.  Resolving reasonable doubt in the Veteran's favor, the criteria for a compensable, 10 percent initial evaluation, but no higher evaluation, have been met for chest/rib disability manifested by intercostal muscle spasm.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, 4.73, Diagnostic Codes 5099-5010, 5321 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for five disabilities and increased (compensable) initial evaluations for two other disabilities.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

1.  Claim for service connection for residuals, soft tissue injuries of the hips

Service medical records establish that the Veteran was evaluated in a private emergency department after being pinned between two vehicles during a training exercise.  At that time, the Veteran complained of pain in the right hip and the buttocks.  The Emergency Department evaluation disclosed no fractures.  Soft tissue injuries and contusions were diagnosed.  

The Veteran continued to complain of hip and back pain, including on separation history in July 2004.  No diagnosis for the Veteran's complaints of hip pain was assigned.  

At VA examination conducted in October 2007, the Veteran reported that she continued to have anterior hip pains.  Radiologic examination of the pelvis was unremarkable.  The report of August 2009 VA examination noted the Veteran's complaints of hip pain at times.  Hip flexion and extension were normal.  No diagnosis was assigned for the Veteran's complaints of hip pain.

The Board has considered the Veteran's lay statements that she has chronic hip pain after an injury in service, when soft tissue injuries and contusions were noted.  The assignment of a medical diagnosis of residuals of a soft tissue injury or a soft tissue chronic disability cannot be determined by direct observation and is not a simple question.  The complexity of determining the etiology for the Veteran's complaints of hip pain is not a question that the Veteran, a lay person, has demonstrated competence to answer.  Although she is competent to report that she had hip pain in service, and is competent to report that she currently has hip pain, the Veteran is not competent to provide a probative conclusion that hip pain she has now, in 2015, is due to the hip soft tissue injuries she incurred in 1998, in the absence of some medical evidence to support her contention.  A lay allegation may be sufficient to establish service connection, if the disability for which service connection is sought can be identified by the lay individual or identified by a medical provider based on the lay complaints.  

In this case, however, no provider has been able to identify an objective basis for the cause of the Veteran's current complaint of hip pain.

The evidence establishes that no diagnosis of a chronic hip disorder was rendered when the Veteran suffered the initial injury in 1998.  Rather, soft tissue injury to the hips and contusions (bruises) were noted.  Since that time, medical providers have diagnosed back disability, but no diagnosis of a hip disorder or of soft tissue injury residuals in the area of either hip has been medically assigned.  There is no objective medical confirmation that residuals of soft tissue injuries incurred in the hip areas in 1998 are still present.  

In November 2014, the Veteran testified that she had a disability of each hip due to the injuries that caused back pain, as she frequently had hip pain.  The Board is sympathetic to the Veteran's lay belief that there must be "something wrong" with her hips to cause hip pain.  Indeed, given the circumstances of the initial injury, in which the Veteran was pinned between two jeeps, it is entirely credible that "something" was "wrong" at that time.  

Unfortunately, the Board has no evidence which establishes what the "something wrong" is in medical terms, and significant evidence in the form of several examination that have simply found no disability.  The Board has no authority to grant service connection for a disability which, at this time, may only be characterized as "something wrong causing hip pain."  If medical providers are eventually able to assign a diagnosis for the Veteran's hip pain, or identify the pathology which causes hip pain, or identify objective findings of hip pain which may be characterized and evaluated under regulations governing Veterans' benefit, the Veteran may submit a new claim for hip pain at that time.  At this time, however, the Board is unable to grant service connection based on the Veteran's assertions that current hip pain and symptoms for which no cause or pathology has been identified must be due to injuries in 1998 which caused pain in the hips.  The claim must be denied.  

2.  Claim for service connection for bilateral hearing loss

Impaired hearing will be considered to be a disability by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On VA examination conducted in November 2007, the Veteran's pure tone thresholds were at 15 dB or below in each frequency tested in both ears.  The Board notes that the regulations specify that normal hearing is 20 dB.  Speech recognition scores were 100 percent for each ear.  

At her November 2014 hearing, the Veteran testified that she had not talked with anyone at VA about whether she sustained hearing loss due to explosions while stationed in Iraq, and no one had indicated to her that she might need hearing aids.

The Veteran's audiometric examination establishes that she did not manifest objective findings which met the criteria for service connection for hearing loss at the time of the November 2007 VA examination.  The Veteran's testimony establishes that she has not experienced any increased difficulty hearing since that VA examination.  

The Veteran's ability to hear, as objectively measured, does not meet any criterion for hearing loss disability, as defined for VA purposes.  The Veteran has not indicated any change in hearing acuity since that examination.  Current hearing loss disability has not been established.  The claim must be denied.  

3.  Claim for service connection for tinnitus

The Veteran declined physical examination in July 2004, at the conclusion of her deployment.  She did not specifically identify a history or current complaint of tinnitus in the medical history she completed.  

At VA examination conducted in November 2007, the Veteran reported onset of tinnitus beginning in about December 2003.  The examiner characterized the absence of an assertion by the Veteran in the post-deployment health questionnaire as a denial that the Veteran had tinnitus.  However, the Board is unable to locate a question in the health form completed by the Veteran that directed the Veteran's attention to hearing loss or tinnitus.  The examiner noted that the Veteran was treated for a cold in April 2003 and reported a sensation of "left ear plugging" at that time.  The Veteran manifested normal hearing.  Based on this evidence, the examiner concluded that it was less than likely that the Veteran's tinnitus was related to her service.

The Veteran has stated that she had tinnitus chronically, since her service, manifested by ringing in the ears once or twice a day.  She testified that she did not seek treatment for tinnitus.  However, this testimony is not inconsistent with the Veteran's statements that she experiences recurrent tinnitus, since tinnitus is a subjective complaint.

There is favorable evidence, the Veteran's testimony.  The evidence that establishes that the Veteran has never reported or sought treatment for tinnitus is essentially neutral evidence, neither favorable nor unfavorable to the claim.  

When evidence is in equipoise, reasonable doubt must be resolved in the Veteran's favor.  The claim for service connection for tinnitus may be granted.  


4.  Claim for service connection for a history of urinary tract infections

The Veteran testified she was treated in service by a "medic" for urinary tract infection a "couple of times" while she served in Iraq.  November 2014 Videoconference transcript (Tr.) at 16.  The Veteran's service treatment records do not include a notation of treatment for one or more urinary tract infections while stationed in Iraq, but it appears that there is a gap in the service records during that period.  Post-deployment records dated in July 2004 reflect that he Veteran declined a separation examination.  At that time, she reported several ongoing problems, including back pain, chest pain, and a fungus infection.  There is no notation that the Veteran reported a history of urinary tract infection or recurrent urinary tract infection prior to her service separation in August 2004.  This evidence is unfavorable to the Veteran, since, if any urinary tract infection remained unresolved, or if the Veteran had experienced recurring urinary tract infections, it may be expected that she would have reported the problem.  

The Veteran testified that she was treated for a urinary tract infection "a couple of months" after she turned home.  Tr. at 16.  The Veteran submitted private March 2005 emergency department records (FHN Memorial Hospital) which reflect that she was treated for what was diagnosed as a UTI, approximately 6 months after the Veteran's service separation.  The treatment of a urinary tract infection six months after service does not reflect that the Veteran provided a history of prior urinary tract infections. This evidence is unfavorable to a finding that the Veteran was treated for a UTI within two months after service, as the March 2005 treatment records include no notation that the Veteran provided a history of prior UTI or of recurrent UTI.

The Veteran sought initial VA treatment in August 2006.  She did not seek evaluation of a urinary tract infection at that time, nor did she provide a history that she had recurrent UTIs, but she did report that she had previously had blood in her urine and painful urination.  This evidence establishes that the Veteran did not have an unresolved UTI at that time, and had not experienced UTIs with such frequency or chronicity as to report recurrent UTIs.

At her October 2007 VA examination, the Veteran reported having six or seven urinary tract infections since her 2004 service discharge, some requiring antibiotic therapy.  The examiner did not assign a diagnosis with respect to the Veteran's urinary tract complaints.

At an April 2008 outpatient treatment visit, the Veteran reported "8 to 10 urinary tract infections since returning from Iraq at the end of 2004 and beginning of 2005."  The provider noted that the Veteran denied having any UTIs prior to 2004, and further noted that "she cannot identify an instigating factor for her infections other than her return from Iraq."  These notations do not reflect that the Veteran's recurrent UTIs first began while she was in service.  Rather, the provider specifically stated that the recurrent UTI started "when she returned from Iraq," and opined that the Veteran's sexual activity since she returned from Iraq was the underlying etiology of the recurrent UTIs.  

The Veteran has provided evidence that she was treated for a UTI in March 2005, less than one year after her August 2004 separation from active duty.  If a disease is defined as "chronic" for purposes of Veterans' benefits, service connection may be presumed if the disease is medically noted within one year after active service.  However, urinary tract infection, even if recurrent, is not among the diseases defined by VA as chronic.  38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Thus, the fact that the Veteran was treated for a UTI in March 2005 does not serve as a factual basis to connect that infection to the Veteran's service.

A lay allegation may be sufficient to establish service connection, if the onset and chronicity of the claimed disability can be identified by the lay individual based on lay observations, or the etiology of the claimed disorder is identified by a medical provider based on the lay complaints.  The Veteran is competent to say that she experienced urinary tract infection in service, and has experienced recurrent urinary tract infections since service.  However, in this case, her current testimony to this effect is essentially contradicted by the written report of the Veteran's statements and reports in April 2008.  The Board considers the Veteran's statements four years after her service, as noted in 2008, for the purposes of medical treatment, more accurate and reliable that her testimony provided 8 years after her service discharge.  The Board finds that the Veteran's own reports of medical history in April 2008, and the post-service clinical evidence from August 2004 to April 2008, are unfavorable to the claim.  The claim must be denied.  

5.  Claim for service connection for fusion, T11-T12

VA examination conducted in October 2007 disclosed that the Veteran reported having low back pain since a 1998 accident in which she was pinned between two Humvees.  The Veteran was granted service connection for a disability characterized as mechanical low back pain, to include muscle spasms.  

Evidence during the pendency of this appeal establishes that the Veteran also reported mid-back, or thoracic spine, spasms.  She reported that pain radiated from the mid-back up to the neck.  The Veteran reported that she had never undergone back surgery.  Radiologic examination of the thoracic spine revealed an anterior fusion of T11-T12.  The radiologist concluded that the interfusion of T11-T12 was congenital.  No provider has suggested any other etiology for the T11-T12 fusion or the mid-back pain.  

The evidence convincingly supports the conclusion that the Veteran's T11-T12 fusion was a congenital condition.  Congenital or developmental defects are not considered to be diseases or injuries within the meaning of the applicable legislation and are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  

Service connection is authorized for a congenital defect such as the Veteran's T11-T12 fusion only in limited circumstances, such as if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99.  The term "defect," viewed in the context of 38 C.F.R. § 3.303(c), is defined as a structural or inherent abnormality or conditions which are more or less stationary in nature.  The Veteran's T11-T12 fusion is within the definition of a "defect," as it is structural in nature.  The presumption of soundness found in 38 U.S.C.A. § 1111 does not apply to congenital defects.  See Morris v. Shinseki, 678 F.3d 1346 (Fed. Cir. 2012). 

Because the presumption of soundness is inapplicable, the burden is shifted to the Veteran to establish that her pre-existing congenital defect was aggravated by her time on active duty.  The medical evidence establishes that the Veteran's T11-T12 fusion remained asymptomatic, even after a 1998 accident in which the Veteran was pinned between two jeeps, until her active service in Iraq.  The evidence establishes that Veteran's continuous complaints of thoracic and neck pain, which could not be explained by the mechanical low back pain, resulted in the medical diagnostic evaluations which led to the discovery of the congenital defect.  

The law governing service connection based on aggravation of a congenital defect is complex.  Temporary or intermittent symptoms of a congenital defect are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  In this case, however, the onset of thoracic pain during the Veteran's service from 2003 to August 2004 existed not only during service and/or at the time of separation but also continued thereafter.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The record establishes that the Veteran's congenital fusion at T11-T12 was asymptomatic prior to her second period of active duty (February 2003 to August 2004).  During that period of service, she began to have mid-back pain.  In her separation medical history, the Veteran reported back pain.  The Veteran testified that she continued to be treated for rib and back pain following her separation from service.  Her 2014 testimony is consistent with the initial history the Veteran reported in August 2006, when she sought initial VA treatment.  The VA records and examinations since August 2006 uniformly reflect that the Veteran has a partial fusion of T11 to T12, which must be congenital, since the Veteran has undergone no back surgery.  The records since August 2006 uniformly reflect that there are muscle spasms in the Veteran's thoracic region, and the record reflects that the spasms of the thoracic spine musculature causes muscle spasms above and below the thoracic region.  

The records reflect that the Veteran has sought medical evaluation of the spine chronically since her service discharge, nearly 9 years ago.  The passage of this length of time without resolution of thoracic spine pain which as asymptomatic prior to the Veteran's second period of active service, and with objective evidence of continuing muscle spasms, is sufficient to establish a permanent increase in severity of the congenital disability.  As such, the criteria for service connection for a congenital disability, fusion of T11-T12, are met.

In this regard, this does not necessary mean that the Veteran will receive more VA compensation, as her service connected back disability appears to address this problem.  In any event, this issue is not before the Board at this time. 

6.  Claim for compensable evaluation for GI disabilities

At VA examination conducted in October 2007, the Veteran reported having GI distress during her service in Iraq.  She attributed the GI distress to the type of food she was eating (meals ready to eat).

VA outpatient records from August 2006 to reflect that she complained of abdominal pain, nausea, vomiting, bloating, and food intolerance.  No medication was prescribed.  See Active Outpatient Medications, August 2007, November 2007, September 2008, December 2009, lists.

At VA examination conducted in August 2009, the Veteran reported persistent daily diarrhea, occasional cramping for burning of the stomach, and heartburn twice weekly, for which the Veteran used antacids.  

In July 2011, the Veteran sought VA opt evaluation for episodes of Stomach pain  and grumbling after eating followed by explosive diarrhea within 20-30 minutes.  She had used Imodium to counteract these issues without avail.  The provider determined that the pain the Veteran was describing was "more of a burning above the umbilicus," with symptoms lasting until after she has her loose bowel movement.  The symptoms were about 3 times a week, almost always when she would go out to eat.  

After diagnostic testing and GI consultation, a lactose-free diet was recommended.  She continued to have diarrhea, somewhat reduced in frequency toward the end of 2011.  The providers continued to assign a diagnosis of IBS.  Medications seemed to improve the Veteran's symptoms.  An August 2012 colonoscopy was negative, which the provider indicated made IBS less likely.  

The report of an April 2014 VA examination discloses that the Veteran is currently taking nortryptylline, which she takes for a few weeks and then will come off when her stomach is more settled.  She has flares-ups of her IBS every 3-4 weeks, which begin as burning in her stomach followed by bowel urgency, when she will have to interrupt meals to use the bathroom.  The examiner noted that the Veteran was taking a second medication, Bentyl, for acute flares-up, but did not need the Bentyl "very often."  She reported currently having has about 2 bowel movements daily.

The examiner noted that February 2012 GI examination disclosed that the Veteran was averaging one bowel movement daily, with no abdominal pain, no blood in the stools, and she denied nausea, vomiting, weight loss or fevers.  At that time, colonoscopy results were normal, including biopsies.  The primary symptoms described at the time of 2012 GI workup were essentially the same as the symptoms reported in 2014.  

At her November 2014 videoconference hearing, the Veteran testified that she was required to use one medication regularly to control her gastrointestinal disabilities, and had a second medication to use if she had flare-ups of stomach pain or IBS.

DC 7346 provides for a 30 percent rating if there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  With two or more of the symptoms for the 30 percent evaluation of less severity, a 10 percent rating in warranted.  Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health, warrant a 60 percent rating.

DC 7319 provides criteria for evaluating irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Bowel disability that is "moderate", with frequent episodes of bowel disturbance with abdominal distress is evaluated as 10 percent disabling.  If there is severe abdominal distress, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, a 30 percent rating is warranted.  38 C.F.R. § 4.114, DC 7319.  

The Veteran's complaints that she has stomach pain characterized as a "burning" sensation at times, and bowel urgency at times, partially controlled by prescribed medication, is credible.  The Veteran has not reported dysphagia (choking or difficulty swallowing), regurgitation, substernal or arm or shoulder pain.  The objective records establish that the Veteran has not lost weight, and denies blood in emesis or blood in her stools.  Other than occasional frequency or urgency of bowel movements, no effect on the Veteran's health has been noted or reported.  

The Board notes the Veteran's contention that her GI symptoms require medication for control.  The Veteran's complaints of occasional episodes of stomach pain followed by urgent bowel movements or explosive diarrhea over many years are well-documented in the post-service records.  The Veteran has some symptoms which are encompassed under DC 7319.  Those symptoms, currently manifested by an average of two bowel movements per day, do not meet the criterion for "frequent episodes of bowel disturbance with abdominal distress" so as to meet the criteria for a 10 percent rating under DC 7319.  The Veteran has some symptoms of nausea and stomach pain which are encompassed within the criteria under DC 7346, but of such severity as to meet the criteria for a 10 percent evaluation under DC 7346.  

However, considering the Veteran's GI symptoms overall, and considering that current control of her symptoms requires medications, it is the Board's finding that her symptoms warrant a 10 percent rating by analogy to DCs 7319 and 7346.  

The Board must next consider whether the Veteran meets or approximate the criteria for the next higher evaluation.  The medical evidence does not show, and the Veteran does not allege, that her abdominal distress and GI complaints have been so severe as to be "almost constant" as any time during the appeal period.  Rather, the Veteran has consistently reported occasional episodes following eating, described as being as frequent as several days a weeks, but not constant.  The medical evidence and the Veteran's testimony establish that her abdominal symptoms are somewhat under control at this time, with occasional flare-ups monthly.  No provider has indicated that the Veteran has any impairment of her health as a result of these episodes.  To the contrary, diagnostic evaluations, such as evaluations of the blood, have disclosed no abnormality.  The Board finds that the Veteran does not meet any criterion for an evaluation in excess of 10 percent for her GI disabilities.  

7.  Claim for compensable evaluation, intercostal muscle spasm/rib disability

The rating schedule does not include criteria for the evaluation of costochondritis; however, the schedule provides for analogous ratings under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. §§ 4.20, 4.27. 

The most appropriate Diagnostic Code for the Veteran's costochondritis appears to be DC 5321, which provides criteria for evaluation of injury to muscle group (MG) XXI, the muscles of respiration, because of the similar anatomical location and symptomatology.  When a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  If the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27. 

The hyphenated diagnostic code in this case therefore indicates that an unlisted disorder under Diagnostic Code 5399 is the service-connected disability, and that the disability at issue is being rated under DC 5321.  The Veteran's costochondritis is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5399-5321. 

Under Diagnostic Code 5321, a 0 percent evaluation is assigned for a slight muscle disability of Group XXI (muscles of respiration); a 10 percent evaluation is assigned for moderate muscle disability; and a 20 percent evaluation is assigned for a moderately severe or severe disability. 38 C.F.R. § 4.73, Diagnostic Code 5321.  Alternatively, the Veteran's service-connected muscle spasm may be rated as a musculoskeletal disability under 38 C.F.R. § 4.71a.  Musculoskeletal disabilities are rated on limitation of motion, or by subjective complaints of pain, if there is objective confirmation of arthritis on radiologic examination.  DCs 5003, 5010.  

In March 2003, the Veteran reported pain in the rib cage and mid-thoracic region of the back.  It was noted that the pain increased with coughing.  Abnormal rib movement was noted.  A limitation of the Veteran's physical profile (no push-ups or sit-ups for 7 days) was assigned.  Radiologic examination was negative.  A diagnosis of "pulled muscle" was assigned.  In July 2004, the Veteran declined post-deployment medical examination.  A July 2004 Report of Medical Assessment reflects that the Veteran reported "rib that pops; a history of "cough causing chest pain" was noted by the provider who signed the report.  

On VA examination conducted in October 2007, the Veteran reported that she developed sharp pains in the chest during service in about March 2003.  The Veteran reported that she sought evaluation for chest pain associated with coughing during service in 2003.  She was told that she had an injury of the cartilage between her ribs.  The examiner found muscle knotting and spasm at the intercostal muscles between rib 7 and rib 8 (intercostal space 7/8).  The examiner stated that the Veteran had a history of costochondritis, a history of partial separation of the costochondral junction, and assigned a current diagnosis of right-sided anterior midclavicular line pain and chronic intercostal muscle spasm at interspace 7/8.  

VA examination conducted in 2009 revealed that the Veteran had tenderness in the right lower anterior chest wall.  The examiner concluded that the Veteran continued to have costochondral pain which interfered with some occupational activities due to pain.  

At her November 2014 videoconference hearing, the Veteran testified that she had difficulty breathing at times due to soreness in her ribs.  She said that her doctors had told her in service that the rib soreness and difficulty breathing was due to muscle spasms, and that cartilage might have separated from the involved ribs.  

Veteran's service-connected costochondritis, chest pain, is presently manifested by symptoms which include intermittent episodes of subjective difficulty breathing or shortness of breath, with objective evidence of muscle spasm and chest wall tenderness shown on examination.  The Board notes that some objective manifestation of residuals of the Veteran's in-service rib pain was present on each post-service VA examination.  Given that objective findings were present on both VA examinations, and the opinions that the Veteran's chronic chest wall pain results in some impairment of occupational tasks, the Board finds that the criteria for a 10 percent rating for moderate muscle dysfunction, under DC 5321, or for noncompensable limitation of motion under DC 5010, are approximated, warranting a 10 percent evaluation.  

The examiners noted that the Veteran's daily activities are mildly or at the most moderately affected by the rib injury residuals.  A 10 percent evaluation is the highest schedular evaluation available under DC 5010 for a muscles injury that does not result in compensable limitation of motion.  The Veteran's 7/8 intercostal injury does not result in residuals approximating a moderately severe or severe muscle injury, such as due to a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile.  The Board cannot characterize the Veteran's muscle spasms, chest wall pain, shortness of breath at times, or intermittent "chest irritation" as "moderately severe" or "severe" disability.  No criterion for an evaluation in excess of 10 percent is met.  

To the extent that the Veteran may contend otherwise, the medical evidence associated with the claims files since 2006 is against a finding that any of the objective or subjective complaints is of such frequency or severity as to require frequent evaluation or treatment.  The doctrine of reasonable doubt was considered, but is not applicable here.  The Board has considered whether to assign staged ratings, but finds no stage during the appeal period in which the symptoms are of greater severity than a 10 percent evaluation compensates.  With regard to extraschedular consideration, the Veteran's intercostal 7/8 disability, to include pain, and tenderness to palpation, and shortness of breath with certain movements or activities, is not so unusual or exceptional in nature as to render the schedular rating inadequate.

Extraschedular evaluation

Additionally, with respect to each claim for an increased disability, the Board has considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is required.  Such referral is required if the applicable rating criteria fail to contemplate or encompass all social and occupational impairment resulting from a service-connected disability.  In this case, the criteria for rating knee disability encompasses all symptoms of disability the Veteran manifested.  Higher ratings are available, but the Veteran did not manifest the increased symptoms required for the higher ratings.  The assigned schedular ratings are, therefore, adequate.  Referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Further, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional factors or symptoms of service-connected disability that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Duties to assist and notify

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Neither the Veteran nor her representative has identified any notice deficiency with respect to a claim addressed in this decision.   

The Veteran's service treatment records are associated with the claims files.  The Veteran has been afforded VA examinations relevant to the claims on appeal.  No records from the Social Security Administration are associated with the claims files.  

In November 2014, the Veteran testified before the undersigned VLJ regarding her claim.  During that hearing, the VLJ fully explained the issues and asked questions of the Veteran, who was assisted by a Veterans' services representative.  The VLJ also asked questions to draw out the current nature of the Veteran's complaints, and the hearing focused on the elements necessary to substantiate her claims.  Neither the Veteran nor her representative has suggested any deficiency in the conduct of that hearing.  Consistent with Bryant v. Shinseki, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran has not identified any other records that might be relevant to the appeals addressed in this decision.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  





ORDER

The claim for service connection for soft tissue injuries, right anterior iliac spine (right anterior hip), and left anterior iliac spine (left anterior hip) is denied.

The claim for service connection for bilateral hearing loss is denied.

The claim for service connection for tinnitus is granted, subject to law and regulations governing the effective date of an award of compensation; the claim is denied to this extent only.  

The claim for service connection for a history of urinary tract infections is denied.

The claim for service connection for fusion, T11-T12, is granted, subject to law and regulations governing the effective date of an award of compensation. 

A compensable, 10 percent evaluation for GI disabilities is granted, subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only.

A compensable, 10 percent initial evaluation for right-sided anterior mid-clavicular line and intercostal muscle spasm, intercostal space 7/8, claimed as a chest/rib injury, is granted, subject to law and regulations governing the effective date of a monetary award.



______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


